DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-6, 9-14, 16, 17 and 19-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bretz (US 2002/0125336) in view of Mehring (US 2011/0079013).
	Regarding claim 1, Bretz discloses an aeration system for a fuel injector system of a gas turbine engine comprising
		a low pressure compressor section (Engine compressor and Examiner’s 			Annotated Figure 1) of the gas turbine engine (The cited section is interpreted as the low 	pressure compressor section, as  at start up, low pressure air is directed from the engine 	compressor to the section highlighted in Examiner’s Annotated Figure 1 (Paragraph 36, 	lines 7-14));
		a high pressure compressor section (Paragraph 39, line 8, a compressor, 210, 	56, and Examiner’s Annotated Figure 1) of the gas turbine engine (The cited section is 	interpreted as the high pressure section, as high pressure air is discharged from an 	external compressor to the high pressure section (Paragraph 37 and Paragraph 39, lines 	6-8);
	a combustor (220), wherein the high pressure compressor section ((Paragraph 39, line 8	, a compressor, 210, 56, and Examiner’s Annotated Figure 1) is fluid coupled with 	(Paragraph 38, The high pressure section discharges air to merge with air from the low 	pressure section) and between the low pressure compressor section and the combustor 
	a fuel injector (16); and
		an air tank (210) in communication with the high pressure compressor section 	(Paragraph 37 and Paragraph 39, lines 6-8) and fuel injector (10) (Paragraphs 29 and 	37), the air tank (210) configured to receive and be charged by pressurized air from the 	high pressure compressor section (Paragraph 39, lines 6-9, The compressor of the high 	pressure section charges the external air tank), and the air tank (210) configured to 	direct the pressurized air into the fuel injector (Paragraph 37), wherein the air tank (210) 	is discrete from the fuel injector (16) (Paragraphs 29-30), and the air tank (210) 	comprises a cylinder (Paragraph 29, line 12); 
		the fuel injector (16) configured to direct fuel and the pressurized air received 	from the air tank (210) into the combustion chamber (220) (Paragraph 29).
		However, Bretz fails to disclose the device including an annular combustion 	chamber.
		Mehring discloses a combustion device including an annular chamber (Figure 2, par. 11).
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Bretz with the disclosures of 	Mehring, providing an annular combustion chamber, in order to provide for desired 	mixing characteristics.

    PNG
    media_image1.png
    421
    680
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
	Regarding claim 4, Bretz in view of Mehring discloses the aeration system of claim 1 wherein said air tank (210) is in fluid communication with said fuel injector (16) at a nozzle (20) (Paragraph 29, line 1).
Regarding claim 5, Bretz in view of Mehring discloses the aeration system as recited in claim 1 wherein said air tank (210 ) is in communication with said fuel injector (16) at a mixing chamber (Examiner’s Annotated Figure 1) within the fuel injector (Examiner’s Annotated Figure 1) upstream of a nozzle ( Examiner’s Annotated Figure 1).
Regarding claim 6, Bretz in view of Mehring discloses a gas turbine engine comprising:
	a low pressure compressor (Engine compressor) connected to a first shaft (the shaft of the engine compressor);

	a fuel injector system (10) without a pilot fuel injection system (the system does not include a pilot injection process)
	an air tank (210) in communication with the high pressure compressor (Paragraph 37 and Paragraph 39, lines 6-8) and the fuel injector (16), such that the air tank (210) is operable to be charged by pressurized air received from the high pressure compressor (Paragraph 39, lines 6-9); and
	the air tank (210) is operable to direct the pressurized air into the fuel injector (Paragraph 37);
	and
	a combustor wherein an injector is configured to direct fuel into the combustor (Paragraph 29).
	Bretz in view of Mehring discloses the combustor comprising an annular cavity (See above claim 1).
	However Bretz in view of Mehring fails to disclose the system including a plurality of injectors and the air tank in communication with each of the injectors.
	Mehring discloses an injection system comprising a plurality of injectors (Paragraph 12, line 1) and a single external air source (34) in communication with each of the injectors (Paragraph 10, lines 8-12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bretz with the disclosures of Mehring providing a plurality of injectors and the air tank in communication with each of the injectors, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically the provision of external air to the system. 

Regarding claim 9, Bretz in view of Mehring discloses a method of aerating a fuel injector of a gas turbine engine comprising: 
	selectively releasing air from an air tank for mixing with fuel within the fuel injector (Paragraph 37); and directing the mixed fuel and air out of the fuel injector (Paragraph 38) into an annular combustion chamber cavity in a combustor of the gas turbine engine (Mehring, Figure 2); 
	wherein the air tank is discrete from the fuel injector (Paragraphs 29-30); wherein the gas turbine engine includes the fuel injector (16), the air tank (210) (The air tank is interpreted as a part of the fuel injector, as it is connected to it), a low pressure compressor (engine compressor) and a high pressure compressor (Paragraph 39, line 8, the compressor is interpreted as a part of the fuel injector, as it is attached to the air tank and the remainder of the system) that is discrete from the air tank and the low pressure compressor (Paragraph 39, line 8).
Regarding claim 10, Bretz in view of Mehring discloses the method as recited in claim 9, further comprising: charging the air tank (210) from the compressor (Paragraph 39, line 8, a compressor) (Paragraph 39, lines 6-9, The compressor charges the external air tank).
Regarding claim 11, Bretz in view of Mehring discloses the method as recited in claim 9, further comprising: charging the air tank (210) from a source external to the gas turbine engine (Paragraph 39, line 8, a compressor) (Paragraph 39, lines 6-9, The external compressor charges the external air tank).
Regarding claim 12, Bretz in view of Mehring discloses the method as recited in claim 9, further comprising: charging the air tank (210) from a source external to the aircraft (Paragraph 39, line 8, a compressor) (Paragraph 39, lines 6-9, The external compressor charges the external air tank).
Regarding claim 13, Bretz in view of Mehring disclose the method as recited in claim 9, further comprising mixing the air from the air tank with the fuel within the fuel injector (Paragraph 38) at a nozzle of the fuel injector (Examiner’s Annotated Figure 1).
Regarding claim 14, Bretz in view of Mehring discloses the method as recited in claim 9, further comprising mixing the air from the air tank with the fuel in a mixing chamber (Examiner’s Annotated Figure 1 within the fuel injector (16) upstream of a nozzle of the fuel injector (Examiner’s Annotated Figure 1) and directing the mixed fuel and air through the nozzle (Paragraph 38) into the annular combustion chamber cavity (Mehring, Figure 2).
Regarding claim 16, Bretz in view of Mehring discloses the aeration system as recited in claim 1, further comprising a second fuel injector, wherein the air tank is further in communication with the second fuel injector (See above claim 6).
Regarding claim 17, Bretz in view of Mehring disclose s the aeration system as recited in claim 16, further comprising a valve (Paragraph 37), wherein the air tank is in communication with the fuel injector and the second fuel injector (as modified) through the valve (Paragraph 37).
Regarding claim 19, Bretz in view of Mehring discloses the aeration system of claim 5 wherein the fuel injector (16) is configured to mix the pressurized air received from the air tank (210) with the fuel within the mixing chamber (Paragraph 38) to provide a mixture of fuel and pressurized air; and the fuel injector further includes a nozzle 
Regarding claim 20, Bretz in view of Mehring discloses the aeration system of claim 1, further comprising a swirler (44) circumscribing a nozzle (52) of the fuel injector (Figure 2);
	the swirler configured to direct additional pressurized air received from the high pressure compression section around the nozzle and into the annular combustion cavity (Mehring, Figure 2) (Paragraph 37).
Regarding claim 21, Bretz in view of Mehring discloses the aeration system of claim 17, wherein the valve is configured to open during startup of the gas turbine engine; and the valve is configured to close once the gas turbine engine is running (Bretz, Paragraph 37, The valve is opened during startup of the engine; Bretz, Paragraph 39, Once the turbine is running, the external air supply is deactivated; Hence the valve is configured to be closed).
Regarding claim 22, Bretz in view of Mehring discloses the gas turbine engine of claim 6, wherein the first of the fuel injectors (As modified) includes a mixing chamber and a nozzle fluidly coupled with and downstream of the mixing chamber (Examiner’s Annotated Figure 1); the mixing chamber is configured to mix the pressurized air directed into the first of the fuel injectors with the fuel to provide a fuel and pressurized air mixture (Paragraph 38); and the nozzle is configured to receive the fuel and pressurized air mixture from the mixing chamber for injection (Paragraph 38) into the annular combustion chamber cavity (Mehring, Figure 2).
Regarding claim 23, Bretz in view of Mehring discloses the gas turbine engine of claim 6, wherein the first of the fuel injectors (As modified) is configured to mix the pressurize air received by the first of the fuel injectors with the fuel within the first of the fuel injectors to provide a fuel and pressurized air mixture (Paragraph 38); and 
Regarding claim 24, Bretz in view of Mehring discloses the gas turbine engine of claim 6, further comprising: a swirler (44) circumscribing a nozzle (52) of the first of the fuel injectors (as modified);
	the swirler configured to direct additional pressurized air received from the 	high pressure compression section around the nozzle and into the annular combustion cavity (Mehring, Figure 2) (Paragraph 37); and the first of the fuel injectors (As modified) configured to direct the pressurized air received by the first of the fuel injectors from the air tank through the nozzle and into the annular combustion chamber cavity (Paragraph 29).
Regarding claim 25, Bretz in view of Mehring discloses the method of claim 9, wherein the selectively releasing of the air from the air tank for mixing with the fuel within the fuel injector comprises: releasing the air from the air tank for mixing with the fuel within the fuel injector during startup of the gas turbine engine; and not releasing the air from the air tank once the gas turbine engine is running (Paragraph 37, The valve is opened during startup of the engine; Bretz, Paragraph 39, Once the turbine is running, the external air supply is deactivated; Hence the valve is closed).
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that Bretz fails to disclose the amended limitations of claims 1, 6 and 9, Examiner references an amended view of Bretz, which reads upon the amended limitations. Specifically, Bretz puts forth the inclusion of “a compressor” in Paragraph 39, line 8, which Examiner interprets to be separate from the engine compressor. The highlighted compressor is utilized to charge the high pressure tank.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                  /ALEX M VALVIS/Primary Examiner, Art Unit 3752